DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-14 are cancelled.
Allowable Subject Matter
Claims 15-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record includes WO 2017156213 A1 and EP 3318422 A1. 
WO 2017156213 A1  discloses a computer-implemented method for monitoring tire tread-life, the method comprising: receiving, by one or more processors, data associated with one or more tread depth measurements, the one or more tread depth measurements made by a measurement device external to a vehicle, the one or more tread depth measurements descriptive of a tread depth of at least one tread of at least one tire of the vehicle; associating, by the one or more processors, a respective distance value with each of the one or more tread depth measurements; accessing, by the one or more processors, a model that correlates the one or more tread depth measurements to a projected tread depth; determining, by the one or more processors, an estimated distance or estimated time at which the projected tread depth is expected to equal or pass a tread depth threshold based at least in part on the model; and providing, by the one or more processors, the estimated distance or the estimated time to a notification system, the notifications system integrated into the vehicle.
EP 3318422 A1 discloses a tire wear state estimation system comprising: at least one tire supporting a vehicle; a plurality of tire-mounted devices operable to supply tire-specific information affecting tire contact patch dynamics; at least one inertial measurement unit operable to supply sliding velocity information from a tire contact patch formed by the one tire rolling over a ground surface; a friction work estimator operable to calculate a friction work estimate done by the at least one tire from the tire-specific information and the sliding velocity information; and a tire wear rate estimator operable to generate a tire wear rate estimation from drawing a proportional correlation between the tire wear rate estimation and the calculated friction work estimate.
With respect to claims 15, 22, 31 and 37, the references separately or in combination do not appear to teach estimating, based on the second frictional-energy-related quantities and the calibrated tread wear model, tread wear experienced by said at least one tire of the motor vehicle during driving; and estimating a current average remaining tread material amount of said at least one tire of the motor vehicle based on the estimated tread wear; providing a second correction factor via the trained artificial neural network based on one or more of the acquired driving-related quantities, and computing a corrected remaining tread material amount based on the current average remaining tread material amount, the first correction factor and the second correction factor provided via the trained artificial neural network based on the one or more acquired driving-related quantities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                   



/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861